—Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered June 16, 1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree in satisfaction of a superior court information. County Court agreed to impose a sentence of 4 to 12 years in prison provided that defendant not get into any further trouble with the law before the sentencing date. While on bail awaiting sentencing, defendant was arrested and charged with two drug-related felonies. Consequently, a modified plea agreement was negotiated whereby the two new drug-related felonies were dismissed and defendant was sentenced to a prison term of 5 to 15 years. We reject defendant’s contention on appeal that the sentence imposed was harsh and excessive. A review of the record evidences no *601abuse of discretion nor extraordinary circumstances warranting a reduction of the sentence imposed in the interest of justice, especially given the favorable nature of the plea agreement and his conduct while awaiting sentencing (see, People v Whittaker, 257 AD2d 854, lv denied 93 NY2d 880; People v Galarza, 237 AD2d 817, lv denied 90 NY2d 905).
Mercure, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.